                                                                                         1     L      E
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                        E                           fl
                                       Richmond Division
                                                                                 if      NOV 2 8 z0i3        !J
CHRISTOPHER LEE JOYNER,JR,                                                          CLERK, U 3. D.--J; mCT COURT
                                                                                          RICHI.'CMD. VA


       Petitioner,
V.                                                                   Civil Action No.3;18CV394

MARK HERRING,

       Respondent.


                                 MEMORANDUM OPINION

       Christopher Lee Joyner, Jr., a state prisoner proceeding pro se, brings this petition pursuant

to 28 U.S.C. § 2254 ("§ 2254 Petition," ECF No. 1) challenging his convictions in the Circuit

Court ofthe City of Virginia Beach, Virginia("Circuit Court"). Respondent moves to dismiss on

the ground that the one-year statute of limitations governing federal habeas petitions bars the

§ 2254 Petition. Despite the provision of notice pursuant to Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975), Joyner has not responded. For the reasons set forth below, the Motion to Dismiss

(ECF No. 17) will be GRANTED.

                                 I. PROCEDURAL HISTORY

       A jury convicted Joyner of robbery, abduction with the intent to extort money, armed

statutory burglary, aggravated malicious wounding, and four counts of use of a firearm in the

commission of a felony. See Commonwealth v. Joyner, CR08-3169, at 1 (Va. Cir. Ct. Oct.1,

2010.) In accordance with the jury's verdicts regarding sentencing, the Circuit Court sentenced

Joyner to a total sentence ofeighty-three years ofincarceration. {Id.) Joyner noted an appeal. On

May 24,2011,the Court ofAppeals ofVirginia denied Joyner's appeal. Joyner v. Commonwealth,
